Opinion by
Dallinger, J.
-The examiner testified that the wooden case was a special carrying ease designed and built to hold the gauge when not in use, and that “it was not dedicated for use only with the imported gauge, but for that particular kind or type of gauge.” .He stated that in his answer to the protest he described the merchandise as “an inspection gauge to be used only during the construction of an airplane for determining that the gun mount will fit properly when installed after construction (and exportation) of the airplane and that *296the guns will have the proper clearances.” There was nothing in the record which would warrant disturbing the collector's classification of this gauge proper under said paragraph 397, but the court was satisfied that the collector erred in treating the importation as an entirety. The wooden transport case was therefore held separately dutiable at 33% percent under paragraph 412 as a manufacture of wood, not specially provided for, as claimed. United States v. Hensel, Bruckmann & Lorbacher (22 C. C. P. A. 281, T. D. 47330), United States v. Leitz, Inc. (22 id 277, T. D. 47329), and Coty Processing Co., Inc. v. United States (23 id 117, T. D. 47768) cited.